IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0758
                               Filed June 29, 2022


DYLAN ANDREW KARNS,
    Petitioner-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Emmet County, Don E. Courtney,

Judge.



      The applicant appeals the denial of his postconviction-relief application.

AFFIRMED.



      Scott M. Wadding of Sease & Wadding, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee State.



      Considered by May, P.J., and Greer and Chicchelly, JJ.
                                         2


GREER, Judge.

       Dylan Karns appeals the denial of his application for postconviction relief

(PCR). He claims trial counsel provided ineffective assistance, arguing counsel

breached an essential duty by failing to investigate Karns’s mental health and that

he was prejudiced because, if counsel had done so, counsel would have learned

Karns was not competent to enter the guilty pleas. Here on appeal, Karns argues

for the first time that his PCR counsel provided ineffective assistance by failing to

obtain expert testimony to establish that Karns’s specific mental disorders—

combined with the failure to take his medication—affected his competency at the

time of the guilty pleas.

I. Background Facts and Proceedings.

       In March 2017, Karns pled guilty to two counts of burglary in the third degree

and one count of sexual abuse in the third degree.1 Pursuant to a plea agreement,

he received a suspended ten-year sentence and was placed on probation for three

years. Following multiple violations, Karns’s probation was revoked and, in May

2019, he was ordered to serve the sentence as originally imposed.

       Karns filed his PCR application later the same year, alleging he received

ineffective assistance from trial counsel in a variety of ways. As pertinent to this

appeal, Karns challenged trial counsel’s failure to ask for a competency evaluation

or raise the issue of his competency to the trial court. Karns claimed he should not

have been allowed to enter his guilty pleas due to being incompetent at that time.


1 The charges are from three separate cases. In FECR011205 and FECR011218,
it was alleged Karns committed separate burglaries at different addresses in July
2016. In FECR011119, it was alleged that in April 2014, when Karns was twenty-
three years old, he engaged in a sex act with a fifteen-year-old.
                                         3


      At the PCR hearing, Karns testified that he twice attempted suicide while in

the county jail after being charged with the burglaries and sex abuse in 2016.

Additionally, evidence was introduced of a psychological evaluation that Karns

completed in January 2017 as part of a child-in-need-of-assistance (CINA) case to

evaluate Karns’s ability as a parent—Karns impregnated the fifteen-year-old he

was charged with sexually abusing. Karns had the same attorney for his three

criminal cases and the CINA action, so the attorney was aware of Karns’s January

9, 2017 evaluation. In part, the evaluation stated:

              Mr. Karns evidences an average mental capacity and average
      ability to think abstractly, to learn, and to adapt. His emotional
      stability will fluctuate depending on the status of his thinking at any
      particular time. At times, he may appear emotionally stable, and at
      other times, reactive, emotionally changeable, and affected by his
      feelings. . . . He tends to be more abstract, imaginative, idea-
      oriented, and impractical. He reports some disconnection from
      reality, including some sensory and perceptual experiences that
      deviate from the norm. He evidences a higher probability of
      delusions of reference and thinking, and he will at least occasionally
      evidence a disorganized, bizarre kind of ideation. His overall
      psychological adjustment appears to be problematic. . . . His
      symptoms include delusions and hallucinations, feelings of unreality,
      some paranoid ideation, having difficulty making friends, a history of
      substance abuse, and lacking a strong achievement orientation. . . .

The psychologist-evaluator diagnosed Karns with having delusional disorder;

schizophrenia; and “other specified schizophrenic spectrum and other psychotic

disorder with delusions and hallucinations, probably exacerbated by the use of

mood-altering chemicals.”    Karns was given a “rule-out” diagnosis of bipolar

disorder.

      At the PCR hearing, Karns testified that he did not understand the plea

proceedings because he was “in and out of consciousness” during them. He

pointed out that during the plea colloquy, he informed the court he “ha[d] a few
                                         4


doctors” for schizophrenia, post-traumatic stress disorder (PTSD), and multi-

personality disorder and that he had not recently taken his medication.          The

following exchange took place between the court and Karns before Karns entered

his guilty pleas:

               Q. All right. So you’re receiving some type of medication for
       these diagnoses; is that correct? A.: Yes.
               Q. All right. So today are you on medication? A. I have to go
       get refilled.
               Q. Have you taken a medication here today— A. No.
               Q. —anytime today? Did you take any medication yesterday?
       A. No.
               ....
               Q. All right. And about these conditions for which you say you
       have been evaluated and diagnosed, schizophrenia, PTSD and
       multi-personality disorder, of those, any of them, do they affect your
       ability to understand today’s proceedings in this courtroom? A. No,
       your Honor.
               Q. Do any of those three conditions affect your ability to make
       a decision today in the courtroom? A. Not today, your Honor.
               Q. All right. Very fine. Then this Court makes a finding, Mr.
       Karns, that you are mentally competent today to enter your pleas of
       guilty to the three cases . . . . Have you been hospitalized within the
       past six months for the treatment of any mental condition? A. Yes,
       your Honor.
               Q. And have you been hospitalized for the treatment of any
       physical condition, any injury, any illness other than—other than a
       mental condition? A. Life-flighted to Sioux Falls.
               Q. Within the past six months? A. Yes.
               Q. For what matter? A. I overdosed on my medication.
               Q. Okay. Anything else? A. No, your Honor.
               Q. Was there any other hospitalization in the last six months?
       A. I went to Waterloo mental hospital while I was in jail here. I tried
       to hang myself.
               Q. And that was within the past six months? A. Yes.
               Q. All right. And is there anything about those instances,
       those matters for which you were hospitalized, either the life flight
       situation to Sioux Falls or the transport to a mental health
       hospitalization in Waterloo, within this past six months that affects
       your ability to understand today’s proceedings? A. No, your Honor.
               Q. Is there anything about either one of those hospitalizations
       or the reasons why you were hospitalized that affects your ability to
       make a decision today? A. Not today, your Honor.
                                           5


The court then “reaffirm[ed] its prior finding that [Karns was] competent . . . to enter

[his] guilty pleas.”

       At the PCR hearing, Karns’s trial attorney testified that he was aware that

Karns had been diagnosed with multiple mental conditions but he never felt that

Karns was unable to understand what was going on and never witnessed Karns

go in and out of consciousness. The attorney testified, “Well, he would come to

me with suggestions, he would come to me with ideas, and those indicated to me

that he was pretty astute when it came to understanding his situation.”

       The district court denied Karns’s PCR application, concluding Karns’s

claims about not understanding the plea proceedings due to his mental conditions

and lack of medication

       requires expert testimony at this post-conviction hearing to prove that
       the conditions and medications would affect his ability to enter a
       knowing and voluntary plea. He told [the court] that none of the
       conditions that he had been evaluated and diagnosed,
       schizophrenia, PTSD and multi-personality disorder affect his ability
       to understand the plea proceeding. Without expert testimony the
       court has no evidence upon which to rely to prove otherwise.

(Citation omitted.) Karns appeals.

II. Standard of Review.

       “Generally, an appeal from a denial of an application for [PCR] is reviewed

for correction of errors at law.” Goode v. State, 920 N.W.2d 520, 523 (Iowa 2018)

(citation omitted). However, “[w]hen the applicant’s claims are of a constitutional

nature, this court engages in a de novo review.” Lado v. State, 804 N.W.2d 248,

250 (Iowa 2011). An applicant’s right to effective assistance from counsel in PCR

proceedings is statutory rather than constitutional, but we still apply a de novo

review to a claim of ineffective assistance regarding PCR counsel. Id.
                                          6


III. Discussion.

       Karns makes two claims of ineffective assistance, both of which hinge on

whether he was competent at the time he pled guilty to his crimes. See State v.

Einfeldt, 914 N.W.2d 773, 778 (Iowa 2018) (“[T]he conviction of an incompetent

defendant violates due process.”). He claims trial counsel breached an essential

duty by failing to investigate his mental health and that he was prejudiced because

if counsel had done so, counsel would have learned Karns was not competent to

enter the guilty pleas. Building off that argument, Karns argues PCR counsel

provided ineffective assistance by failing to obtain expert testimony to establish

that Karns’s mental disorders—combined with the failure to take his medication—

affected his competency at the time of the guilty pleas. He maintains he would

have succeeded on his PCR application if PCR counsel had done so.

       Importantly, “[i]n determining competency, ‘[t]he critical question is “whether

[the applicant] has sufficient present ability to consult with his lawyer with a

reasonable degree of rational understanding—and whether he has a rational as

well as factual understanding of the proceedings against him.”’” State v. Newman,

970 N.W.2d 866, 871 (Iowa 2022) (second alteration in original) (citations omitted).

To succeed on his claims of ineffective assistance, Karns has the burden to

“demonstrate ‘(1) his . . . counsel failed to perform an essential duty, and (2) this

failure resulted in prejudice.’” Lado, 804 N.W.2d at 251 (citation omitted). Counsel

has no duty to pursue a meritless issue. State v. Carroll, 767 N.W.2d 638, 645

(Iowa 2009). To prove prejudice, Karns must establish “a reasonable probability

that, but for the counsel’s unprofessional errors, the result of the proceeding would

have been different.”    Dempsey v. State, 860 N.W.2d 860, 868 (Iowa 2015)
                                          7


(citation omitted). In this context, “prejudice can be established by proving a

reasonabl[e] probability the defendant would have been found unfit had a

competency hearing been held.” McGee v. State, No. 19-1335, 2020 WL 5650470,

at *5 (Iowa Ct. App. Sept. 23, 2020) (citation omitted).

       Beginning with his claim against trial counsel, we agree with Karns that his

diagnoses—which were made close in time to his guilty pleas and of which his trial

counsel was aware—combined with his contemporaneous statement he had not

recently taken his medication raises a question regarding Karns’s competency.

But even if we found trial counsel breached a duty by not stopping the proceedings

until Karns had a chance to be properly medicated, evaluated for competency, or

both, this claim was raised under the framework of ineffective assistance—it is

Karns’s burden to also establish prejudice. To do so, Karns has to prove it is

reasonably likely he would have been found incompetent at the time he entered

the guilty pleas. But the only evidence we have to support a claim Karns was

incompetent is a list of diagnoses and the fact that he was not taking his medication

as prescribed.2 To conclude that list is sufficient evidence to establish Karns’s

likely incompetence would require us to assume that certain untreated diagnoses

always render a person incompetent. We can’t make that leap. So Karns failed

to establish trial counsel provided ineffective assistance.




2 And, on the other side of the scale, we have trial counsel’s testimony that Karns
actively participated in his case and that counsel never felt that Karns was unable
to understand what was going on. Additionally, Karns repeatedly told the district
court during the plea colloquy that he understood what was happening and his lack
of medication did not affect him.
                                         8


      Recognizing the gap in the evidence, Karns’s appellate PCR attorney

argues the PCR attorney provided ineffective assistance by failing to present

testimony from a mental-health expert who could connect the dots between the list

of Karns’s diagnoses and his “ability to consult with his lawyer with a reasonable

degree of rational understanding—and whether he has a rational as well as factual

understanding of the proceedings against him.” State v. Lucas, 323 N.W.2d 228,

232–33 (Iowa 1982) (citation omitted). Karns suggests we should find prejudice

“in view of [Castro v. State] and the district court’s ruling.” See 795 N.W.2d 789,

796 (Iowa 2011) (affirming summary dismissal of PCR application where applicant

“alleged his guilty plea was rendered involuntary and unintelligent because his

drug regimen was altered just prior to the time he entered his plea and his state of

mind rendered him incompetent to fully understand the proceedings”). But we

conclude we do not have an adequate record to decide Karns’s claim of ineffective

assistance against PCR counsel.3 See Goode, 920 N.W.2d at 526–27 (declining

to address claim PCR counsel provided ineffective assistance raised for the first

time on appeal from PCR because, without evidence to support the claim, “the

record on appeal [was] inadequate to address the new claim of ineffective

assistance of [PCR] counsel”).




3 Karns asks us to remand for a new PCR trial. We recognize his window to file a
new PCR action may be closed, but “we decline to remand claims of ineffective
assistance of [PCR] counsel raised for the first time on appeal.” Goode, 920
N.W.2d at 527 (requiring applicant to “assert his claim of ineffective assistance of
[PCR] counsel raised on appeal in a separate application for PCR”).
                                        9


IV. Conclusion.

      Without a medical expert making the connection for us between Karns’s

mental conditions and his competency (or lack thereof), we cannot say trial counsel

provided ineffective assistance. And because the record on appeal is inadequate

for us to address Karns’s claim PCR counsel provided ineffective assistance, we

do not decide it. We affirm the denial of Karns’s PCR application.

      AFFIRMED.